DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOHN C. POTTER,
                              Appellant,

                                     v.

                        KARLA M. SCROGGINS,
                              Appellee.

                               No. 4D21-1355

                           [December 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura Johnson, Judge; L.T. Case No. 502018DR001420.

  John C. Potter, Royal Palm Beach, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.